Citation Nr: 1542602	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  08-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative arthritis of the right shoulder prior to September 30, 2014 and in excess of 50 percent thereafter.

2.  Entitlement to a rating in excess of 30 percent for degenerative arthritis of the left shoulder.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left arm, wrist, and hand condition as a result of Department of Veterans Affairs treatment.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from March 1972 to April 1976 and from May 1976 to June 1993.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 2005 and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and in Winston Salem, North Carolina, respectively.  In a September 2013 decision, the RO granted a temporary evaluation of 100 percent effective August 15, 2012 based on left shoulder surgical or other treatment necessitating convalescence.  An evaluation of 30 percent was assigned from January 1, 2013.  Thereafter, the Veteran's claims file was transferred to the RO in St. Petersburg, Florida.  In a December 2014 decision, the AMC granted a higher, 50 percent, evaluation for the Veteran's right shoulder disability effective September 30, 2014.  

In July 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is located in the claims folder.  In November 2010 and July 2014, the issues were remanded for additional development.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The record reflects that in October 2006, two weeks after the time to submit a notice of disagreement from the October 2005 decision, the Veteran reported that he could not work safely due to his service-connected shoulder disabilities.  The Board finds that the issue of entitlement to a TDIU is thus raised by the record and included on the title page herein.

The issues of entitlement to a TDIU and an increased rating for a right shoulder disability are addressed in the remand portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left shoulder arthritis is not manifested by movement limited to 25 degrees from the side or as ankylosis of the scapulohumeral articulation.  

2.  The Veteran's left arm, wrist, and hand neuropathy of the left lateral cutaneous nerve constitutes an additional disability that: (1) was not the result of the Veteran's willful misconduct; (2) was actually caused by medical treatment furnished to the Veteran by VA; and (3) was proximately caused by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for left shoulder arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201, 4.124a, Diagnostic Code 5301 (2014).

2.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for left arm, wrist, and hand neuropathy of the left lateral cutaneous nerve have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board finds that the notice requirements have been satisfied.  A May 2005 letter informed the Veteran of the evidence required to substantiate an increased evaluation claim.  A March 2006 letter informed the Veteran how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining. 

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service VA treatment records and identified private treatment records are in the file.

The Veteran underwent VA examinations in September 2005, September 2007, March 2009, December 2010, February 2012, and September 2014 to assess the severity of his left shoulder disability.  The VA examinations are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his left shoulder disability has worsened since his most recent VA examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In light of above, the Board concludes that the prior remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The July 2010 Travel Board hearing focused on the elements necessary to substantiate the claims; the Veteran and his representative demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claims; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must 'explain fully the issues' and 'suggest the submission of evidence that may have been overlooked').  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014) or identified any prejudice as a result of the hearing.

In this decision, the Board has granted entitlement to compensation for a left arm, wrist, and hand condition under 38 U.S.C.A. § 1151.  As this represents a complete grant of the benefit sought on appeal, no additional discussion of VA's duty to notify and assist is necessary.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.


II. Increased Rating Claim

      A.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran essentially contends that his left shoulder disability is more disabling than contemplated by the current 30 percent disability evaluation.

The Veteran's left shoulder disability has been evaluated under Diagnostic Codes 5010-5201, which represent arthritis due to trauma (Diagnostic Code 5010) and limitation of motion of the arm (Diagnostic Code 5201).  See 38 C.F.R. § 4.27 (describing the use of hyphenated and analogous diagnostic codes to rate injuries and residuals).  Under Diagnostic Code 5010, arthritis due to trauma is to be rated based on limitation of motion of the affected parts, as degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003 based on limitation of motion of the joint involved.  However, if the limitation of motion is non-compensable under the applicable diagnostic code, then a minimum rating of 10 percent may be assigned for painful motion.  See 38 C.F.R. § 4.71a.

Musculoskeletal impairment of the shoulder and arm, including limitation of motion, is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  Different ratings are available for the dominant (major) and non-dominant (minor) side.  Here, the record reflects that the left shoulder is the Veteran's minor side, and as such, the ratings for the minor side must be considered.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation, favorable ankylosis is rated as 20 percent disabling on the minor side; intermediate ankylosis is rated as 30 percent disabling on the minor side; and, unfavorable ankylosis is rated as 40 percent disabling on the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5201, limitation of motion of the arm on the minor side will be assigned a 30 percent rating where motion is limited to 25 degrees from the side, a 20 percent rating is warranted where motion is limited to midway between the side and shoulder level on the minor side, and a 20 percent rating is warranted where motion is limited to the shoulder level on the minor side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.
      
      B. Factual Background

During a September 2005 VA examination, the Veteran reported he had chronic pain in the shoulder with any activities.  He stated he could not extend his arms more than a foot away from his body, forward or laterally, without significant pain.  He was unable to sleep comfortably because of increased pain.  His treatment included medication which he used on an "as needed" basis.  He denied flare-ups and asserted that this was a chronic condiction.  He reported that after the Navy, he worked as a trucker, but lost his trucking business because his shoulders became increasingly troublesome.  He started working as a taxi driver, but he had an accident as he was unable to turn the wheel quickly enough.  He was also unable to work as a fire watchman, in a warehouse, and in logistics due to his pain and limitation of motion.  He stated he was unable to do anything at home.  Upon physical examination, the examiner noted there was crepitation over the shoulder with any passive movement, especially on the left.  Flexion was noted to 45 degrees with pain and abduction to 15 degrees with pain.  He could pronate and supinate a few degrees.  The examiner noted he could not do significant internal and external rotation because of painful limitation of motion.  Any repetitive activity of the shoulder could not be done because of pain.  There was objective evidence of painful movement throughout the examination.  The examiner noted there appeared to be marked restriction of movement of the shoulders due to chronic arthritis.  The diagnosis was degenerative joint disease of the shoulders with marked limitation of movement.   

November 2005 and February 2006 VA progress notes indicated the Veteran complained of bilateral shoulder pain since 1992.  He stated in 2002 he quit his job because he could not pass his physical in order to drive his truck.  The examiner noted his bilateral shoulder showed no obvious muscle atrophy, warmth, erythema, effusion or lesions.  He had tenderness to palpation of the acromioclavicular (AC) joints.  Range of motion testing showed active forward flexion to 45 degrees, active abduction to 25 degrees, external rotation to 50 degrees, internal rotation only to back hip.  The examiner noted that he was unable to do special tests because of the Veteran's lack of motion.  The examiner referred to a September 2005 x-ray which showed degenerative changes in the AC joint.  The examiner was concerned how limited his motion was, and even after giving him a cortisone injections to both his AC joints and his subacromial space (bilaterally) he was only able to forward flex his shoulder to perhaps 80 degrees.  Because of this, the examiner noted that he could also have a component of frozen shoulder.

In April 2006, the Veteran presented to a private emergency room due to left shoulder pain.  He reported sharp and aching severe pain without radiation.  His left scapula showed moderate tenderness without erythema or swelling.  

In a May 2006 VA progress note, the Veteran reported his shoulders temporarily improved after injections on last visit.  His motion continued to be painful and poor.  He was supposed to have completed physical therapy for shoulder range of motion but this did not occur.  He was seen in emergency room two weeks earlier for left shoulder pain.  He was told he should not have any more shots to his shoulder. 
The Veteran did not repeat the shoulder examination.  X-ray testing showed advanced AC osteoarthritis bilaterally with type 3 acromia.  The diagnosis was bilateral AC joint osteoarthritis, subacromial bursitis, and equivocal rotator cuff degenerative tear.

In a November 2006 statement, the Veteran asserted that his shoulder disability limited his ability to carry out the activities essential to daily living such as cooking, cleaning, and personal hygiene.  He reported it was extremely difficult to perform any task that required him to reach out and away while sitting or standing.  

In a November 2006 private treatment record, the Veteran reported the symptoms began gradually 25 years ago.  The Veteran complained of aching and inability to reach overhead.  Previous treatment consisted of cortisone injections and physical therapy.  The Veteran denied any previous left shoulder surgery.  Upon physical examination, there was a positive impingement sign and tenderness at the rotator cuff.  The examiner noted that muscle stress testing of the supraspinatus caused pain and stress testing of the supraspinatus indicated weakness.  There was no evidence of atrophy.  The impression was left shoulder degenerative joint disease of the AC joint. 

During a September 2007 VA examination, the Veteran complained of pain and tenderness of the AC joints.  Range of motion was measured as active forward flexion to 75 degrees, active abduction to 45 degrees, external rotation to 75 degrees, and internal rotation to 45 degrees, all with pain.  The examiner noted there was no joint ankylosis.  The examiner reported no additional loss of range of motion on repetitive use for any movement. 

During a March 2009 VA examination, the Veteran reported he is right hand dominant.  He complained of having pain that was present most of the time.  He stated that he had pain when he reached and tried to pick up heavy objects.  He had pain that was not necessarily related to activities.  His pain was located deep in the shoulder joint, and was rated 7/10.  He took naproxen for pain, and this did help some.  He did not report any problems with activities of daily living.  He stated he had to sit down to work and he could not do any repetitive actions because of his bilateral shoulders.  He denied flare-ups.  Physical testing revealed range of motion to be 0 to 120 degrees of flexion, 0 to 100 degrees of abduction, 0 to 90 degrees external rotation, and 0 to 80 degrees of internal rotation.  The active and passive range of motion was the same.  There was no change on repetition and there was pain throughout the full arc of motion.  The examiner observed the Veteran did not appear to put forth full effort when trying to get his full range of motion.  The examiner could not tell if this was secondary to pain or if this was just poor effort outright.  He had 5/5 strength with an isolated supraspinatus testing and 5/5 strength on internal and external rotation.  He was nontender to palpation at his AC joint.  When asked about his pain, he stated it was deep in his shoulder and he had no areas of tenderness.  There was no crepitus or instability.  An x-ray test dated in March 2009 showed mild osteoarthritis of the AC joint.  The diagnosis was AC joint arthritis, mild. 

During a June 2010 Board hearing, the Veteran was given the opportunity to testify about his bilateral shoulder increased rating claim, but only discussed his service-connection claim.  

The Veteran underwent an additional VA examination in December 2010.  At that time the Veteran reported his left shoulder was the same as during the May 2009 examination.  The Veteran complained of stiffness, weakness, pain, and a popping sensation.  Range of motion findings included flexion to 60 degrees, abduction to 30 degrees, internal rotation to 70 degrees, left external rotation to 60 degrees, all with objective evidence of pain.  The examiner found no objective evidence of pain following repetitive motion.  There was no joint ankylosis, though the examiner noted that full effort was not given making reliability of range of motion in question.  It is unclear whether this was from pain or not.  Passive range of motion was unchanged from active range of motion and on repetitive testing, range of motion values were unchanged from baseline values reported.  There was no pain, fatigue, weakness or incoordination noted.  A November 2010 x-ray report showed moderate degenerative changes of the left AC joint.  The examiner noted significant effects on employment as he had problems with lifting and carrying due to decreased strength and pain.  

At a January 2012 VA examination, the Veteran complained of worsening pain, spasms, and decreased strength in both shoulders.  He reported treatment including medication, and prior physical therapy and cortisone injections in both shoulders.  He used a TENS unit three times per week and reported difficulty with activities of daily living.  He further reported an inability to drive for periods of time.  He stated he had developed adaptations to help with clothing himself.  Prior to worsening of his shoulders, he participated and enjoyed bowling and hunting, and reported inability to participate in either sport or other recreational activities.  The Veteran reported that during flare-ups his muscles tensed up with severe pain.  He complained of an inability to move or lift and he had to take pain medication.  Upon examination, range of motion included forward flexion to 25 degrees, with pain at 25 degrees and abduction to 25 degrees, with pain at 25 degrees.  The Veteran was not able to perform repetitive-use testing due to moderate-severe pain with attempts at range of motion.  The examiner noted the Veteran had less movement than normal, weakened movement, excess fatigability, and pain on movement after repetitive use.  The examiner noted pain and guarding of both shoulders.  The examiner noted the Veteran had ankylosis of the left glenohumeral articulation (shoulder joint) including abduction limited to 25 degrees from the side.  The Veteran reported an inability to reach over his head and to lift heavy objects.  He complained that he felt weak and had no strength in the shoulders.  He stated he previously worked as a truck driver which required loading and unloading of heavy objects.  He stated he was no longer able to do this.

During a June 2012 private evaluation, the Veteran complained of symptoms including crepitus, decreased mobility, difficulty initiating sleep, nocturnal awakening, and nocturnal pain.  Upon physical examination, the examiner noted pain with range of motion with limiting factors of pain.  External rotation was noted to 90 degrees, flexion to 180 degrees, and abduction to 180 degrees. 

In August 2012, the Veteran underwent an arthroscopic left rotator cuff repair.  

In a November 2012 private physical therapy note, the examiner noted the Veteran reported mild to moderate left shoulder pain that was exacerbated by excessive usage of his left upper extremity.  Range of motion testing showed flexion to 80 degrees, abduction to 68 degrees, external rotation to 35 degrees, and internal rotation to 47 degrees.  

In a November 2012 private physical therapy note, the examiner noted the Veteran reported mild to moderate left shoulder pain that was exacerbated by excessive usage of his left upper extremity.  Range of motion testing showed flexion to 128 degrees, abduction to 86 degrees, external rotation to 44 degrees, and internal rotation to 40 degrees.  

In a December 2012 private physical therapy note, the examiner noted the Veteran reported occasional left shoulder pain that was exacerbated by excessive reaching with his left upper extremity.  Range of motion testing showed flexion to 155 degrees, abduction to 135 degrees, external rotation to 66 degrees, and internal rotation to 45 degrees.  

During a March 2013 private evaluation, the Veteran reported the severity level of his left shoulder disability was mild-moderate.  He stated he had intermittent pain that was aching and deep.  The pain was aggravated by lifting, movement, and pushing.  There were no relieving factors.  Associated symptoms included joint stiffness and limited joint motion.  Upon physical examination, external rotation was noted to 90 degrees, internal rotation to 90 degrees, flexion to 180 degrees, extension to 60 degrees, and abduction to 180 degrees.  The left shoulder was noted to have active painful range of motion with limiting factor of pain.  

The case was remanded again, and the Veteran underwent an additional VA examination in September 2014.  The Veteran reported that he had rotator cuff surgery on the left shoulder in 2012.  He had had physical therapy and he was currently on Naproxen, Hydrocodone, and an over-the-counter muscle cream.  He reported flare-ups with increased shoulder pain with lifting or reaching, especially overhead.  Upon examination, the examiner noted forward flexion to 65 degrees, abduction to 40 degrees, external rotation to 40 degrees, and internal rotation to 30 degrees.  The Veteran stated because of his severely decreased range of motion, he would not be able to lift objects above his head and he had difficulty reaching for things.  He complained of pain with rest, flexion, abduction, external rotation, and internal rotation.  There was localized tenderness to the deltoid, humeral head, and upper trapezius.  The Veteran was able to perform repetitive use testing.  The examiner noted there was additional functional loss or range of motion due to pain; however, range of motion testing results were the same.  The examiner noted that the examination was being conducted during a flare-up.  The examiner noted that he was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  There was no loss of muscle strength and no muscle atrophy.  The examiner noted the Veteran's left shoulder showed intermediate ankylosis in abduction between favorable and unfavorable.  There was no evidence of shoulder instability or impairment of the humerus.  As far as occupational impairment, the examiner noted the Veteran would have difficulty lifting objects, or reaching, especially above his head.

	C. Analysis

Based on the evidence, the Board finds that an evaluation in excess of the current 30 percent rating is not warranted for the left shoulder disability.  This is the highest evaluation available under the rating code for limitation of motion of the arm.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right shoulder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 30 percent disability evaluation, and no higher.  In this regard, the Board observes that the Veteran has complained of pain and limitation of motion on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned 30 disability evaluation under Diagnostic Codes 5010-5201.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In September 2005 and March 2009 VA examinations, the Veteran denied flare-ups.  Although the September 2014 VA examiner reported that the Veteran was being tested during a flare-up and on repetitive motion there was pain and additional limitation, the range of motion measurements before and after three repetitions were the same.  The Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent.

The Board has considered whether the Veteran's left shoulder should be rated under Diagnostic Code 5200 for ankylosis of the left shoulder and whether "staged" ratings would be appropriate.  The Board notes that the January 2012 VA examiner found ankylosis of the left glenohumeral articulation (shoulder joint) including abduction limited to 25 degrees from the side, which could warrant a 40 percent disability rating under Diagnostic Code 5200.  However, the Board finds this evidence is inconsistent with the rest of the objective evidence in the file.  At every point prior to the January 2012 VA examination, the examiners found no evidence of ankylosis.  The assertion that the Veteran's left shoulder disability worsened for a period of time prior to surgery in August 2012 warranting a higher rating is also unsupported, as a June 2012 private evaluation showed flexion noted to 180 degrees, and abduction to 180 degrees.  Though the September 2014 VA examiner also found evidence of ankylosis, the examiner noted the Veteran's left shoulder showed intermediate ankylosis in abduction between favorable and unfavorable, warranting a 30 percent disability rating under Diagnostic Code 5200.  Given the above evidence, the Board finds the Veteran's left shoulder is more adequately evaluated as the currently assigned 30 percent disability rating throughout the claims period. 

The Board also considered other potentially applicable diagnostic codes.  However, the Veteran's left shoulder disability is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  In this case, there simply is no medical evidence of any impairment of the humerus or of the clavicle or scapula.  As such, there is no basis for evaluation of the disability under Diagnostic Codes 5202 or 5203.  See 38 C.F.R. § 4.71a.  There are also no neurological manifestations to warrant evaluation under 38 C.F.R. §4.124a.

Accordingly, the Board finds that an evaluation in excess of 30 percent for left shoulder disability is not warranted for the entire appeal period.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	D.  Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities, to include pain and limitation of motion of the shoulder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

III.  § 1151 Claim

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if (1) the disability was not the result of the Veteran's willful misconduct, (2) the disability was caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under the law administered by the Secretary, and (3) the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The implementing regulation is 38 C.F.R. § 3.361, which provides that claims based on additional disability due to hospital care, medical or surgical treatment, or examination must meet the actual causation requirements of 38 C.F.R. § 3.361(c)(1)-(2), and proximate causation of 38 C.F.R. § 3.361(d)(1) (informed consent) or 38 C.F.R. § 3.361(d)(2) (unforeseen event).

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that the Veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran contends that he currently has additional disabilities (claimed as neuropathy of the left arm, hand, and wrist) that are etiologically related to a blood draw at the VA in November 2005.  

A June 2006 VA expert medical opinion indicated that the phlebotomist had followed standard and appropriate procedure in obtaining the Veteran's blood sample on November 1, 2005, and, based on the Veteran's history and cited medical studies, found that it was unlikely that the Veteran's problem with his wrist was related to the phlebotomy.

Additional medical evidence and lay testimony from the Veteran show that he continues to receive treatment for left arm, thumb, and index finger complaints.  The Veteran has had multiple diagnoses related to his left arm, hand, and wrist complaints.  He was seen at VA in 2006 for possible tenosynovitis, and left hand carpal tunnel syndrome.  He underwent physical therapy and was issued a brace.  A January 2008 treatment report from the Veteran's private physician, Dr. J.B.S., shows that the Veteran had a history of left hand trigger finger of the thumb and especially the index finger, which started after he had blood drawn in 2005.  The Veteran was referred for nerve conduction velocity and an EMG of the left hand.  Findings were noted to be suggestive of polyneuropathy.  The Veteran's diagnoses included injection neuropathy, trigger finger of the left thumb and index finger, and polyneuropathy of the left hand.  The Veteran reported during his July 2010 Board hearing that Dr. J.B.S. indicated to him in conversation that his symptoms and the incident described by him were consistent with the blood draw.  

In a December 2010 VA opinion, the examiner found the Veteran did sustain a neuropathy which appeared to involve the left lateral cutaneous nerve in a partial distribution from the November 2005 phlebotomy.  He stated the additional disability could not be reasonably foreseeable.  He went on to state that based on review of the medical records, medical literature and clinical experience, blood draws always come with some risk of bleeding or possible nerve injury either due to blood irritation or direct trauma.  There did not appear to have been any problems with the procedure per the veteran and although this injury was unfortunate it did not appear to be below standard of care and likely could not have been prevented.  The injury to the lateral cutaneous nerve had nothing to do with the Veteran's carpal tunnel syndrome which was not affected by his blood draw.

The Board remanded for an opinion in July 2014 due to inconsistencies in the December 2010 opinion.  In a September 2014 opinion, the examiner determined that the left upper extremity nerve injury caused by the November 2005 phlebotomy was an event not reasonably foreseeable.  The VA examiner noted that although a nerve injury can be caused by a blood draw it is rare and infrequent and unable to be foreseen.  According to the Veteran, when he was first seen in December 2010 there was no problem with the phlebotomy procedure itself and there is no way to determine who will end up with this rare complication which cannot be foreseen.  Also he had findings of carpal tunnel syndrome on his electrical study in 2010 which may have contributed to his symptoms and this carpal tunnel syndrome would have nothing to do with a blood draw of the antecubital fossa.

Based on the record, the evidence supports the determination that the Veteran's neuropathy of the left upper extremity constitutes additional disability that was not the result of his willful misconduct, and was actually caused by medical treatment furnished to the Veteran by VA.  Though the June 2006 VA expert medical examiner found that it was unlikely that the Veteran's problem with his wrist was related to the phlebotomy, the Veteran's private physician gave a diagnosis of injection neuropathy, and the December 2010 and September 2014 VA examiners also noted that the Veteran's left upper extremity nerve injury was caused by the November 2005 phlebotomy.  The Board finds the weight of the evidence supports the Veteran's claim. 

Therefore, the only question remaining is whether the proximate cause of such disabilities was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment, or an event not reasonably foreseeable.  As noted above, the September 2014 VA examiner specifically noted that the Veteran's development of neuropathy was not reasonably foreseeable.  

On longitudinal review of the evidence, the Board finds that the competent evidence of record establishes that the Veteran's left upper extremity neuropathy of the left lateral cutaneous nerve constitutes an additional disability that: (1) was not the result of the Veteran's willful misconduct; (2) was actually caused by medical treatment furnished to the Veteran by VA; and (3) was proximately due to an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.  Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 for left upper extremity neuropathy of the left lateral cutaneous nerve (claimed as left arm, wrist, and hand condition) is warranted.


ORDER

Entitlement to a rating in excess of 30 percent for degenerative arthritis of the left shoulder is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for neuropathy of the left lateral cutaneous nerve of the left upper extremity (claimed as left arm, wrist, and hand) as a result of Department of Veterans Affairs treatment is granted, subject to the rules governing the payment of monetary benefits.


REMAND

The Board sincerely regrets the additional delay before adjudicating the remaining claims, but finds these claims need still further development to be decided fairly.

In a December 2014 decision, the AMC granted a higher, 50 percent, evaluation for the Veteran's right shoulder disability effective September 30, 2014.  In March 2015, the Veteran filed a claim for a temporary total rating (TTR) based on right shoulder surgical or other treatment necessitating convalescence due to his August 2014 right shoulder surgery.  Additional private treatment records relating to the Veteran's right shoulder surgery and a June 2015 Shoulder Disability Benefits Questionnaire were added to the claims file.  This evidence is relevant to a claim for an increased rating although it appears that such evidence was added to the record as a result of the Veteran's request for a temporary total rating following right shoulder surgery.  Therefore, the Board finds a remand is necessary. The Board notes that 38 C.F.R. § 19.31(a) provides that a supplemental statement of the case (SSOC) will be furnished by the AOJ to inform an appellant of any material changes in, or additions to, the information included in the SOC or any prior SSOC.  

As the issue of entitlement to a TDIU has been raised by Rice, it has not been previously developed or adjudicated by the AOJ since the October 2005 denial.  On remand, the Veteran should be provided with sufficient notice and an opportunity to provide employment information.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pertaining to the issue of entitlement to a TDIU that comports with the Veterans Claims Assistance Act of 2000 (VCAA).

2.  Request that the Veteran submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940.  All efforts to obtain such records must be documented in the claims file.  If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for an increased evaluation for service-connected right shoulder disability and adjudicate the issue of entitlement to a TDIU, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


